Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1- 3, 6-10, 13-17 and 20, each recite the limitation "the separate predicted classification label“.  
Independent claims 1, 8 and 15, each recite “at least one testing phrase” and “a separate predicted classification label … for each respective at least one testing phrase”, resulting in potentially multiple separate predicted classification labels corresponding respectively to the potential multiple testing phrases. 
	Therefore there is insufficient antecedent basis for the limitation "the separate predicted classification label“ in claims 1- 3, 6-10, 13-17 and 20, rendering the claims indefinite. 
Claim(s) 4-5, 11-12 and 18-19  do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sood (US 20200311114 A1) teaches determining sentiment values based on weighted word scores of text.
Zhao (US 20200159829 A1) teaches displaying intent scores for text using heatmap values, and using text feature scores to determine intent scores.
Brown (US 20160063097 A1)  teaches displaying heatmap representations of text data clustering and underlying intermediate data representations.
"Multi-Class Text Classification with Scikit-Learn" by Susan Li, dated Feb 19, 2018 and retrieved from https://towardsdatascience.com/multi-class-text-classification-with-scikit-learn-12f1e60e0a9f teaches display heatmap values of classification scores of predicted vs actual classification labels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178